         Case 2:18-cv-00132-KGB Document 16 Filed 01/19/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

ANTHONY D. TOOMBS                                                                PLAINTIFF
ADC #101840

v.                           Case No. 2:18-cv-00132-KGB-PSH

EAST ARKANSAS REGIONAL UNIT,                                                   DEFENDANT
Prison Unit, Arkansas Department of Correction , et al.

                                         JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Anthony D. Toombs’ complaint is dismissed without prejudice.

       It is so adjudged this 19th day of January, 2021.


                                                           _______________________________
                                                           Kristine G. Baker
                                                           United States District Judge
